Case 9:20-cv-80412-DMM Document 22 Entered on FLSD Docket 01/04/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                      CASE NO.: 20-80412-CIV-MIDDLEBROOKS/Brannon
                             (18-80084-CR-MIDDLEBROOKS)


  ROBERTO PAUL MENDOZA,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Dave Lee Brannon’s Report,

  issued on December 14, 2020. (DE 21). The Report recommends denying Movant Roberto Paul

  Mendoza’s Motion to Vacate, pursuant to 28 U.S.C. §2255. Movant, who is represented by counsel

  in this matter, has not filed objections to the Report and the deadline to do so expired on December

  28, 2020.

         After a careful review of Judge Brannon’s Report and the record in this case, I find the

  Report to be thorough, accurate and complete, and I agree with the recommendations contained

  therein.

         Further, I find that Movant cannot make “a substantial showing of the denial of a

  constitutional right” sufficient to support the issuance of a Certificate of Appealability. See 28

  U.S.C. § 2253.

         Accordingly, it is ORDERED AND ADJUDGED that:

         (1) The Report (DE 21) is ADOPTED in its entirety.
Case 9:20-cv-80412-DMM Document 22 Entered on FLSD Docket 01/04/2021 Page 2 of 2




        (2) Movant Roberto Paul Mendoza’s Motion to Vacate pursuant to 28 U.S.C. § 2255 (DE

            1) is DENIED.

        (3) No certificate of appealability shall issue.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.

        (5) All pending motions are DENIED AS MOOT.

        SIGNED in Chambers at West Palm Beach, Florida, this 31st day of December, 2020.




                                                           Donald M. Middlebrooks
                                                           United States District Judge



  Copies to: Magistrate Dave Lee Brannon
             Counsel of Record




                                                   2
